PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/940,692
Filing Date: 29 Mar 2018
Appellant(s): Transworld Technologies Inc.



__________________
Eugene Bernard
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Independent Claims

	The Appellant appears to argue that the 103 rejections for Claims 1 and 12 are improper because Pfeiffer (the secondary reference, US 2007/0261843) fails to teach the claimed aqueous solution with a dissolved hydrogen concentration of between about 100 µMoles hydrogen per liter of aqueous material and about 20,000 µMoles hydrogen per liter of aqueous material (emphasis added).  See Brief - Pages 4-5, spanning paragraph.

	The Examiner disagrees.

	Firstly, the Examiner notes that Appellant is arguing against Pfeiffer individually and does not consider the teachings of Mahaffey (the primary reference, US 2014/0034297) in combination with the teachings of Pfeiffer.
	In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Secondly, as previously explained in the Final Rejection dated 14 October 2021, Mahaffey discloses the claimed aqueous solution (i.e., water) with a dissolved hydrogen concentration of some unspecified amount (in Mahaffey, see entire publication; for example, see Paragraphs 0036, 0039, and Claims 13, 17, 25, 26 and 28 → Mahaffey discloses this limitation in that activation agents/nutrients are dissolved into water of a mixture that is directly injected into the geological formation, wherein the activation agents/nutrients include hydrogen, as specified in Claims 25 and 28).
	Mahaffey does not teach any particular amounts of dissolved H2 in water.  Thus, one might say Mahaffey implies that at least 100 µMoles of H2 per liter of water (or, any other reasonable amount) could be used.

	Thirdly, as previously explained in the Final Rejection dated 14 October 2021, Pfeiffer teaches using a concentration of H2 "between about 100 µMoles hydrogen per liter of aqueous material and about 20,000 µMoles hydrogen per liter of aqueous material" (in Pfeiffer, see entire publication; for example, see Paragraphs 0030 and 0036-0040 → Pfeiffer '1843 teaches this limitation in that 4.5 ml of H2 gas (i.e. 179 µmol of H2) was added to a bottle of an aqueous solution) for the purpose of stimulating a consortium of microorganisms to metabolize carbonaceous material into a metabolic product (in Pfeiffer, see Paragraph 0006).
	While the H2 in Pfeiffer may be in gaseous form rather than in "dissolved" form like the H2 in Mahaffey, one of ordinary skill in the art before the effective filing date of the present application would have known that H2 is convertible between those forms, depending upon the temperature and pressure of the water.  As previously explained in the Final Rejection dated 14 October 2021, Mahaffey expressly discloses:
dissolving hydrogen in water (see entire publication; for example, see Paragraph 0039 → Mahaffey discloses this limitation, as clearly indicated in the cited text); and
partially dissolving hydrogen in water (see entire publication; for example, see Paragraph 0039 → Mahaffey discloses this limitation, as clearly indicated in the cited text).
	Thus, stated differently, Mahaffey expressly discloses that the hydrogen can either be completely dissolved in the water (H2 is completely dissolved), exist only in a gaseous form in the water (no H2 is dissolved), or some combination of the two forms (H2 is partially dissolved).
	Accordingly, the combination of Mahaffey and Pfeiffer teaches the claimed aqueous solution with a dissolved hydrogen concentration of between about 100 µMoles hydrogen per liter of aqueous material and about 20,000 µMoles hydrogen per liter of aqueous material.


	Lastly, the Examiner notes that any argument raised in a Reply Brief which was not raised in the Appeal Brief, or is not responsive to an argument raised in the Examiner's Answer, will not be considered by the Board for purposes of the present appeal, unless good cause is shown.  See 37 C.F.R. 41.41.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674   


Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674                                                                                                                                                                                                        

/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.